Citation Nr: 0942121	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Marine 
Corps, with active service from March 1984 to March 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).  

Procedural history

The Veteran's claim of entitlement to service connection for 
PTSD was granted in the April 2004 rating decision by the RO; 
a 30 percent disability rating was assigned, effective July 
23, 2003.  The Veteran expressed disagreement with that 
decision in April 2004, and the Veteran requested review by a 
Decision Review Officer (DRO).  In May 2005, a DRO provided 
the Veteran with a statement of the case (SOC) which 
continued the assigned 30 percent disability rating for his 
service-connected PTSD.  An appeal was perfected with the 
Veteran's timely submission of a substantive appeal (VA Form 
9) in May 2005.  

This case was remanded by the Board in December 2007 and 
again in July 2009 for additional procedural and evidentiary 
development.  As will be further discussed below, such 
development was accomplished.  In August 2009, the VA Appeals 
Management Resource Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued the 30 percent 
disability rating assigned for the Veteran's service-
connected PTSD.  The Veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

In a December 2005 rating decision, the RO denied the 
Veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by flashbacks, 
difficulty concentrating, hypervigilence, intrusive thoughts, 
anxiety, nightmares, depression, isolation, memory 
impairment.  There is no evidence of obsessional rituals, 
abnormal speech, spatial disorientation, neglect of personal 
appearance and hygiene or difficulty adapting to stressful 
circumstances.

2.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 50 
percent for the Veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, 
Diagnostic Code 9411 (2008). 

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in December 2007 and July 2009.  Specifically, the 
December 2007 Board remand instructed the AMC to issue proper 
notice of what evidence was necessary to substantiate an 
increased rating claim under the Veterans Claims Assistance 
Act of 2000 (the VCAA) as well as notice of the United States 
Court of Appeals for Veterans Claims' (the Court's) decision 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The 
agency of original jurisdiction (AOJ) was then to 
readjudicate the claim.

In VCAA letters from the AMC dated December 26, 2007 and 
August 13, 2008, the Veteran was notified of the evidentiary 
requirements necessary to substantiate a claim an increased 
rating, and the August 2008 VCAA letter provided the Veteran 
with notice of the Court's decision in Dingess.  The AMC 
readjudicated the claim in the April 2009 SSOC.  The 
Veteran's claims file was returned to the Board.

As noted above, the Veteran's claim was again remanded by the 
Board in July 2009.  In essence, the July 2009 Board remand 
instructed the AMC to schedule the Veteran for a VA 
examination to determine the nature and severity of his 
service-connected PTSD.  The VA examiner was also instructed 
to differentiate, to the extent possible, between the 
symptomatology associated with the Veteran's service-
connected PTSD and that associated with any other diagnosed 
mental disorder.  The AOJ was then to readjudicate the claim.

In August 2009, the Veteran underwent a VA examination, a 
report of which addresses the nature and severity of the 
Veteran's service-connected PTSD and other mental disorders.  
As will be discussed in greater detail below, the August 2009 
VA examiner differentiated between the symptomatology 
associated with the Veteran's service-connected PTSD and that 
associated with other mental disorders.  The Veteran's claim 
was readjudicated in the August 2009 SSOC, and the Veteran's 
claims file was again returned to the Board.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 31, 2003, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service".  The 
Veteran's service connection claim was subsequently granted, 
and the Veteran has appealed the initially assigned 
disability rating.  The Board recognizes that the 
aforementioned VCAA letter did not specifically include 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating.  However, once service 
connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess, supra; see also VAOPGCPREC 8-2003.  In any event, 
the Veteran was in fact provided notice of the evidentiary 
requirements of increased ratings claims in the December 2007 
and August 2008 VCA letters, which requested evidence 
"showing that your disability has gotten worse."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2003, December 2007 and August 2008 letters, whereby 
the Veteran was advised of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised that VA would 
assist him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The December 2003, December 2007 and August 2008 letters 
further emphasized:  "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis as in the original letter] 

The Board notes that the December 2003, December 2007 and 
August 2008 letters specifically requested of the Veteran:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) Veteran 
status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the August 2008 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the August 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), [holding that for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  However, 
relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F 3d. 1270  (Fed.Cir. 2009).

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, private treatment 
records, VA outpatient medical records, Social Security 
Administration (SSA) medical records and provided him with VA 
examinations in March 2004, April 2005 and August 2009.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The reports of the examinations reflect that the 
examiners reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Veteran declined the opportunity to participate in a hearing.  

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2008).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores ranging between 61 and 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis

The Veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.  For the reasons 
expressed immediately below, the Board finds that the 
symptomatology associated with the Veteran's service-
connected PTSD warrants the assignment of a 50 percent 
disability rating under Diagnostic Code 9411. 

Mittleider concerns

The Veteran's only service-connected psychiatric disability 
is PTSD, which is rated 30 percent disabling.

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
PTSD, the Veteran's psychiatric symptomatology includes 
conversion reaction with somatization, anxiety disorder, not 
otherwise specified, major depression, general anxiety 
disorder and delusional disorder, persecutory type.  These 
disorders are not service connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   However, the 
competent medical evidence of record does to some extent 
attempt to differentiate between the symptomatology 
associated with the Veteran's service-connected PTSD and that 
associated with his nonservice-connected mental conditions in 
several instances.  Specifically, the March 2004 and April 
2005 VA examiners assigned the Veteran GAF scores "for PTSD 
alone" as well as separate GAF scores encompassing the 
Veteran's total functioning, to include all of his mental 
disorders.  

The remainder of the medical evidence of record does not draw 
any distinction between the Veteran's service-connected PTSD 
and non service-connected conversion reaction with 
somatization, anxiety disorder, not otherwise specified, 
major depression, general anxiety disorder and delusional 
disorder, persecutory type.  Therefore, the Board will assume 
that the symptomatology demonstrated by the medical evidence 
of record is attributable to the Veteran's service-connected 
PTSD.

Schedular rating

The Veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.

As described above, a 30 percent disability rating is 
warranted when there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  A 30 percent 
disability rating was assigned by the RO in April 2004 based 
on evidence of severe sleep impairment, depression, mild 
memory loss and hypervigilence.

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing effective 
work and social relationships.  

With respect to flattened affect, the Board observes that 
"flattened affect" is a medical term of art.  See Dorland's 
Illustrated Medical Dictionary, 30th Edition, page 36 (2003) 
[defining a flattened affect a "lack of signs expressing 
affect"].  
The Veteran's affect has been described as "appropriate", 
"normal", "of normal range", "generally euthymic and 
stable", and "constricted".  See October 2003 and October 
2004 VA treatment records, a December 2003 psychological 
report from M.T.A., Ph.D., the April 2005 VA examination 
report, and a May 2005 VA neuropsychological testing 
consultation report.  However, the Board notes that the March 
2004 VA examiner observed that the Veteran's affect was 
"somewhat flattened", and the April 2005 VA examiner noted 
that the Veteran's "facial expressions were flat."  See the 
March 2004 and April 2005 VA examination reports.  In light 
of the contradictory evidence noted above, the Board 
concludes that flattened affect has been arguably 
demonstrated by the competent medical evidence of record.  

Concerning circumstantial, circumlocutory, or stereotyped 
speech, the competent medical evidence of record is devoid 
any evidence that the Veteran's speech is circumstantial, 
circumlocutory, or stereotyped.  A December 2003 
psychological report from M.T.A., Ph.D. reflects that the 
Veteran's speech was of "normal rate, rhythm and volume and 
flowed in a logical and goal-oriented manner with no signs of 
loose associations, tangential thinking, or circumstantial 
thinking", and the March 2004 VA examiner observed that the 
Veteran's speech was within normal limits.  Similarly, the 
April 2005 VA examination report reflects that the Veteran's 
speech was of "normal volume, rate and rhythm with voice 
tone well modulated", and the May 2005 VA neuropsychological 
testing consultation report notes that his speech was 
"appropriate in volume, rhythm and clarity."  See the April 
2005 VA examination report and May 2005 VA neuropsychological 
testing consultation report.  Accordingly, circumstantial, 
circumlocutory, or stereotyped speech has not been 
demonstrated.  

With respect to panic attacks more than once per week, a July 
2003 record from the Veteran's private therapist, K.G. notes 
the Veteran's report that he has experienced panic attacks 
for "the last two years."  In an August 2003 private 
treatment record from G.H.M., M.D., the Veteran reported a 
recent "anxiety attack on July 18, 2003 during a lightning 
storm".  The Veteran's VA treatment records are replete with 
reports by him as to panic attacks.  See, e.g., an October 
2003 VA treatment record.  While the exact frequency of the 
Veteran's reported panic attacks is unclear, resolving all 
doubt in the Veteran's favor, the Board concludes that panic 
attacks have been demonstrated.  

Concerning difficulty understanding complex commands, the has 
been assigned intelligence quotient (IQ) scores of 72 and 
100, and his intelligence has been inconsistently described 
as "low average", "high average" and "average".  See a 
December 2003 private psychological report from M.T.A., 
Ph.D., a December 2003 VA Psychology Consultation and the 
March 2004 VA examination report.  

A December 2003 private psychological report from M.T.A., 
Ph.D. reflects that the Veteran reported that he had to stop 
for directions three times on his way to his appointment.  
See the December 2003 private psychological report from 
M.T.A., Ph.D.  However, the May 2005 VA neuropsychological 
testing consultation report noted that that the validity of 
the Veteran's reports was "questionable" and determined 
that the Veteran did not suffer from cognitive impairment  
See a May 2005 VA neuropsychological testing consultation 
report.  Additionally, the Board notes that the competent 
medical evidence of record is devoid any notation that the 
Veteran appeared confused by any examiner's instructions or 
commands.  As such, difficulty understanding complex commands 
has not been demonstrated.  

With regard to impairment of short- and long-term memory, 
while the competent medical of record does note the Veteran's 
reports of diminished memory, his examiners' conclusions as 
to whether he suffers from diminished memory are varied.  A 
March 2004 VA physical examination report reflects that the 
Veteran demonstrated "no deficit in memory", but a March 
2004 VA examination report for mental disorders reflects 
"moderate impairment" of the Veteran's memory.  
A November 2003 VA treatment record notes that the Veteran 
"cannot recall recent memories", and notes that his remote 
memory "varies."  M.T.A., Ph.D. noted in the December 2003 
psychological report that the Veteran's memory appeared 
"grossly intact in that he could give a detailed history 
which appeared to be internally consistent."  A May 2005 VA 
Neuropsychology consultation examiner noted that the 
Veteran's memory was "briefly tested and [the Veteran] had 
no problems, but he said he can't remember anything past two 
hours ago."  Upon further testing during the May 2005 VA 
Neuropsychology testing consultation report concluded that 
the Veteran's memory was "average on verbal memory task and 
rote verbal memory task and borderline on visual memory 
task."  In light of the contradictory evidence, the Board 
concludes that the impaired short- and long-term memory has 
arguably been demonstrated by the competent medical evidence 
of record.  

With respect to impaired judgment, the competent medical 
evidence of record is again contradictory.  March 2004 and 
March 2005 VA examination reports both reflect that the 
Veteran's judgment is "fair".  An October 2003 VA treatment 
record notes that the Veteran's judgment is "not impaired"; 
however, a December 2003 psychological report from M.T.A., 
Ph.D. reflects that the Veteran's judgment is "impaired."  
Given the contradictory evidence concerning impaired 
judgment, the Board concludes that he demonstrates impaired 
judgment.  

Concerning impaired abstract thinking, the Board notes that 
the competent medical evidence of record is devoid any 
instance that the Veteran's abstract thinking is impaired.  
Specifically, a December 2003 VA psychology consultation 
report reflects that the Veteran's "thought processes [were] 
within normal limits. Additionally, the Veteran's thought 
processes have been described as "not impaired", "logical, 
coherent and relevant", "sequential and goal oriented" and 
"clear and connected".  See an October 2003 VA treatment 
record, the March 2004 and April 2005 VA examination reports 
and the May 2005 VA neuropsychological testing consultation 
report.  As such, impaired abstract thinking has not been 
demonstrated.  

The competent medical evidence of record demonstrates that 
the Veteran experiences disturbances of motivation and mood.  
While a October 2003 VA treatment record notes that the 
Veteran's mood was "appropriate", a March 2004 VA 
examination report reflects that the Veteran had "limited 
interest in activities."  Similarly, a June 2004 VA 
treatment record reflects that the Veteran reported that he 
had "no more ambition."   

Concerning difficulty establishing effective work and social 
relationships, the Veteran has been unemployed since July 
2003.  Concerning social relationships, the Board notes that 
the Veteran has been divorced since 1985, and he has not had 
a female companion for the last ten years.  The August 2009 
VA examination report reflects that one of the Veteran's sons 
lives in the same town as the Veteran, and he speaks to his 
son on the phone twice per day.  However, the Veteran has 
asserted that his family "does not talk to [him] because of 
his attitude", and the April 2005 VA examination report 
notes that the Veteran does not make friends easily, does not 
socialize" and has "no friends at all"  See the Veteran's 
September 2008 statement and the April 2005 VA examination 
report.  There is evidence that the Veteran experiences 
difficulty establishing effective social relationships.  As 
such, difficulty establishing effective work and social 
relationships has been demonstrated.

The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has 
identified no such additional factors, and the Veteran has 
pointed to none.   

In short, although as described above there is a great deal 
of inconsistency among the various medical reports, the 
evidence of record indicates that the Veteran has arguably 
met six of the nine criteria necessary for a 50 percent 
rating; flattened affect, panic attacks, more than once per 
week, impairment of short- and long-term memory, impaired 
judgment, disturbances of motivation and mood and difficulty 
establishing effective work and social relationships.  This 
is congruent with the assignment of a 50 percent disability 
rating.  

For the sake of completeness the Board will briefly discuss 
the criteria for the assignment of a 70 percent or 100 
percent disability rating.  

With respect to the criteria for 70 percent rating, the March 
2004 VA examination report and a March 2004 VA treatment 
record reflect the Veteran's reports of passive suicidal 
ideation.  However, the Board notes that there is no evidence 
of obsessional rituals which interfere with routine 
activities, illogical, obscure, or irrelevant speech, or 
near-continuous panic or depression affecting the ability to 
function independently, or impaired impulse control.  
Further, the evidence does not show spatial disorientation, 
neglect of personal appearance and hygiene, difficulty 
adapting to stressful circumstances, or inability to 
establish and maintain effective relationships.  Because all 
but one of the criteria for the assignment of a 70 percent 
disability rating for PTSD have not been met, the Board 
concludes that a 70 percent rating is not warranted under 
Diagnostic Code 9411. 

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, or grossly inappropriate 
behavior; nor is there a persistent danger of the Veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name, or inability to perform activities of daily living.  

The Board notes that the Veteran was assigned GAF scores of  
45, 45, 50, 60 and 74.  See an October 2003 private treatment 
record from S.R., M.D., a December 2003 Pychological Report 
from M.T.A., Ph.D., the March 2004 VA examination report, a 
June 2004 VA treatment record, and the April 2005 VA 
examination report.  The Veteran's GAF scores indicate 
serious to moderate impairment.  This is appropriately 
reflected in the criteria for a 50 percent disability rating.  

Thus, the Board finds that the symptomatology associated with 
the Veteran's PTSD more closely approximates that which 
allows for the assignment of a 50 percent disability rating.  

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling 
effective from July 23, 2003, the date of his claim for 
service connection.  The medical evidence of record at that 
time reflects symptoms that more closely correspond to a 30 
percent disability rating; including depression, panic 
attacks, sleep impairment and mild memory loss.  However, the 
March 2004 VA examination report noted a worsening of the 
Veteran's symptoms.  Specifically, the Veteran's memory, 
judgment and thinking were all noted to have worsened.  
Accordingly, the Board finds that the 50 percent disability 
rating should be assigned from March 3, 2004, as it was on 
that date that it was factually ascertainable that an 
increase in disability occurred.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet  App 111 (2008), there is a 
three- step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers functional impairment.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required hospitalization for his PTSD.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability, above and beyond that which 
is contemplated in the 50 percent rating which has been 
assigned by the Board.  In addition, there is no unusual 
clinical presentation noted in the medical reports, and no 
other reason why an extraschedular rating should be 
considered.    

In short, there is nothing in the record to indicate that 
this service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent disability rating is 
assigned for service-connected PTSD from March 3, 2004.  To 
that extent, the appeal is allowed.   


ORDER

Entitlement to an increased disability rating, 50 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


